Citation Nr: 1123378	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  08-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the above claims.

In May 2009, the Board remanded the matter to the RO for the purpose of providing corrective notice and obtaining a medical opinion from a VA examiner.  In February 2011, the Board obtained an additional expert medical opinion in order to correct any defects with the June 2010 VA examination report.  As there has been substantial compliance with the requested development, no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In November 2010, the Veteran submitted a statement from a doctor concerning PTSD.  This matter is referred to the RO for appropriate action.

The issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested during active service or until many years thereafter, nor is the currently diagnosed bilateral hearing loss otherwise causally related to such service. 

2.  The Veteran's tinnitus was not manifested during active service or until many years thereafter, nor is the currently diagnosed tinnitus otherwise causally related to such service. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated November 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in June 2010 in which the examiner reviewed the claims file, considered the Veteran's history of hearing loss and tinnitus, and conducted a audiological examination.  However, in the etiological opinion provided, the examiner impermissibly formed an opinion on the basis of a determination regarding the Veteran's reported history of noise exposure, finding that any audiological disabilities could not be from service because the claimed 


noise exposure was not supported by the Veteran's discharge papers.  As such, in order to cure this defect, the Board obtained an additional expert medical opinion in February 2011.  As the June 2010 VA examination was accurate, descriptive, and based on the complete medical record, and any impermissible conclusions have been corrected by the February 2011 expert medical opinion, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he was regularly exposed to jet noise during time spent in hangars with jets that were being repaired or tested as part of his regular military duties, and that he was not provided with hearing protection during those instances of noise exposure.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss and tinnitus, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson is also competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has submitted a private audiogram dated from February 2006 that shows bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  Additionally, audiological testing done at the June 2010 VA examination shows hearing loss in accordance with 38 C.F.R. § 3.385.  As such, the competent medical evidence of record shows that the Veteran has a current hearing loss disability.  Similarly, in February 2006, the Veteran reported constant bilateral tinnitus, and in June 2010, the VA examiner diagnosed the Veteran with tinnitus.  Therefore, the Veteran has a currently diagnosed disability of tinnitus. 

Furthermore, the Board finds that the Veteran was exposed to noise from aircraft during service.  The Veteran has consistently asserted that while he was not assigned to the flight line, he was regularly exposed to noise as part of his regular duties.  He was exposed to noise while on watch duty and during landing and takeoff while serving on the aircraft carriers the U.S.S. Constellation and U.S.S. Ranger, and while on hangar duty at Naval Air Station Sanford.  The Veteran is competent to testify to noise exposure during service.  See 38 C.F.R. § 3.159(a)(2) (2009), Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran's assertions of noise exposure have been consistent over time and are consistent with his personnel records, showing service aboard two aircraft carriers such that the Board also finds that the Veteran's account of in-service noise exposure is credible.  Therefore, the Veteran's competent and credible account of in-service noise exposure is conceded. 

However, in February 2011, the Board obtained an expert medical opinion from a Doctor of Audiology.  The expert reviewed the relevant medical evidence, including audiograms from 1964 through 1965, an audiological assessment in 2004, the February 2006 private audiologist's report, and the June 2010 VA examination report.  The expert also noted that the Veteran worked in construction for a number of years after service.

The expert provided the opinion that it is less as likely as not that the Veteran's hearing loss and tinnitus had their clinical onset during active duty or are related to any in-service disease, event, or injury, including noise exposure.  In support of this opinion, the examiner determined that the Veteran worked in an industry, construction, with dangerous noise levels for many years after 1968, and that the evidence of record does not showing hearing impairment until 2006.  On the contrary, the examiner noted that a VA audiogram from 2004 shows no hearing impairment.  The Board finds that his opinion is based on sufficient facts and data, including the audiographic evidence of record and the Veteran's own testimony; the product of reliable principles and methods, including a thorough review of the Veteran's audiological history; and that the expert has applied the principles and methods reliably to the case.  See Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  

The Board acknowledges the Veteran's sincere belief that his bilateral hearing loss and tinnitus are related to his in-service noise exposure.  However, here, where there is no express allegation of continuous symptoms since service or within a year of discharge from service, the issue of whether the Veteran's conditions, first diagnosed many years after discharge, are related to service requires specialized medical expertise.  See Jandreau, 492 F.3d at 1377 (holding that the question of whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

Therefore, weighing the competent and credible evidence of record, the Board finds that the February 2011 opinion of the Doctor of Audiology is highly probative, such that the preponderance of the evidence is against finding that the Veteran's hearing loss or tinnitus are related to the noise exposure he experienced in service.  As the preponderance of the evidence is against the claim, the benefit-


of-the-doubt does not apply and the claims must be denied.  Gilbert, 1 Vet. App. 53-56; see also 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a statement of the case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  In a March 2006 rating decision, the RO denied service connection for prostate cancer, including as due to herbicide exposure.  The Veteran submitted a NOD in August 2006.  The RO subsequently notified the Veteran that his appeal was stayed by the decision of the Court of Appeals for Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied 129 S. Ct. 1002 (2009).  The Veteran was notified that the stay of adjudication of cases affected by the outcome of the Haas appeal was lifted by the Secretary by a letter dated April 2009.  To date, the Veteran has not been provided with a Statement of the Case (SOC) on this issue, such that the Board has no discretion and the case must be remanded for that purpose.  See Manlincon v. West, 12 Vet. App. 238. 240 (1999).  If the issue remains denied, it will be returned to the Board only if the Veteran files a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

Issue an SOC concerning the Veteran's disagreement with the denial of his claim for service connection for prostate cancer, including as due to herbicide exposure, in the March 2006 rating decision.  He should be informed that a timely substantive appeal must be filed to perfect his appeal as to this issue.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

Department of Veterans Affairs


